DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the election made without traverse filed on February 10, 2022, in which Applicants have elected claims 1-16 without traverse.  Accordingly, claims 1-20 remain pending for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1-3 and 5-16 are rejected under 35 U.S.C. 103.  Claims 11-15 are also rejected under 35 U.S.C. 112(b).  Claims 1-16 are also subject to a Double Patenting rejection.  Claims 17-20 are withdrawn from further consideration.
Election/Restrictions
4.	Applicant’s election of Claims 1-16 in the reply filed on February 10, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s 17-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 10, 2022.
Priority
6.	Examiner has acknowledged Applicant’s claim of priority from U.S. Provisional Patent Application Serial No. 62/075,497, filed November 5, 2014.
7.	Examiner has acknowledged Applicant’s claim of priority from U.S. Non-provisional Patent Application Serial No. 16/526,607, filed July 30, 2019, U.S. Non-provisional Patent Application Serial No. 15/256,121, filed September 2, 2016, as well as U.S. Non-provisional Patent Application Serial No. 14/933,952, filed November 5, 2015.
Information Disclosure Statement
8.	The information disclosure statement, filed June 30, 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Objections
9.	Claims 11-15 are objected to because of the following informalities:  Beginning with independent claim 11, lines 2, 6 and 9 recite a “mobile network accessible device”.  As such, claim 11, lines 14 and 16-17, “network accessible device” should be changed to ‘mobile network accessible device,’ to provide proper antecedent basis, maintain consistency and improve clarity among the claim.  Similar changes should be made to each iteration of “network accessible device” in each of dependent claims 12-15 to provide antecedent basis and consistency among the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
11.	Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
apparatus,” it is unclear as to how such an “apparatus” as claimed can include both a “mobile network accessible device” and a “remote server” together within the same “apparatus,” particularly when the “server” is specifically claimed as being “remote”.  It is thus unclear as to whether the “apparatus” as a whole is thus “remote” - including both the “mobile network accessible device” and the “remote server,” or alternatively, whether only the “remote server” is “remote” and [thus separate from] the “mobile network accessible device”.	The claim is therefore unclear and thus the metes and bounds of the claim cannot be understood as written.  Examiner respectfully submits that this issue can be resolved by changing the “apparatus” claim to a “system” claim.	Dependent claims 12-15 fail to remedy the deficiencies of independent claim 11 and are therefore similarly rejected.
	In addition, dependent Claim 13, which depends from independent Claim 11, recites the limitation “wherein the countdown timer of the remote server is further initiated responsive to the network accessible device being brought into proximity with a predetermined geoposition” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim, as it is not readily understood as to which “countdown timer” is being referenced by “the countdown timer of the remote server,” there being no prior mention of any “countdown timer” of the remote server in any place above within dependent Claim 13 or even within independent claim 11.  While independent Claim 11 does recite initiating a “monitored time interval,” nevertheless, it is unclear as to countdown timer” of dependent Claim 13 refers to the recited “monitored time interval” of independent Claim 11, or in fact, a yet to be claimed “countdown timer”.	There is lack of antecedent basis and/or inconsistent terminology and thus the metes and bounds of the claim cannot be understood as written.
	For examination purposes, Examiner will treat the recited “countdown timer” as merely a “monitored time interval,” there being no evidence or prior recitation of the former.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
15.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over DAVID AMIS (United States Patent Application Publication No. US 2011/0046920 A1), hereinafter “AMIS” in view of Peter Cahill (United States Patent Application Publication No. US 2015/0009011 A1), hereinafter “Cahill”.
	As to claim 11, AMIS discloses an apparatus comprising:	a mobile network accessible device comprising a programmable processor and a memory that stores a subject application (app) as a sequence of program instructions executable by the programmable processor to initiate a monitored session responsive to (application loaded onto a personal safety device 102 (See FIG. 1), an off-the-shelf smart phone or device such as an iPhone, iPod, iPad, Blackberry, Droid, or other similar system, either pre-loaded or downloadable from the Internet or Apple Apps Store that allows for various services to be accessed by the user and enabling the off-the-shelf device to act as the personal safety device 102, at least impliedly equipped with processor and memory to store the loaded application) (AMIS, paragraph [0056]); and	a remote server in communication with the mobile network accessible device over a network and configured to (wherein remote monitoring center 108 further disclosed as either including or being communicatively coupled to a server equipped with security assessment algorithm, shown in FIG. 6 as item 601) (AMIS, FIG. 6, paragraphs [0139] and claims 1, 8 and 12):	initiate a monitored time interval of selected duration responsive to receipt of an initialization signal from the mobile network accessible device generated by the subject app, the monitored time interval extending during the monitored session (wherein as discussed and shown above with respect to independent claim 1, a user can use the “Check-In” service feature to schedule predetermined monitoring intervals, tracking and counting down to a specified pre-designated time (e.g., such as the “hard” date as in the dating example given at ¶ [0091]), whereby a single dating woman may specifically tell remote monitoring center that she is going on a date and will be back by 10:00 pm. She may make 10:00 pm a “hard” date which means any and all actions should be taken to find her if she is not home or contactable at that time. Again, if the remote monitoring center 108 does not receive the scheduled communication from the user, attempts are made to either call or otherwise contact the user directly) (AMIS, paragraphs [0063] and [0090]-[0091]); and	forward a notification alert to a monitoring device responsive to at least a selected one of:	a conclusion of the monitored time interval without receipt of any additional communications from the network accessible device during the monitored time interval (wherein as discussed and shown above, AMIS further teaches that if the remote monitoring center 108 does not receive the scheduled communication from the user (i.e., within the scheduled time frame/monitored interval), attempts are made to contact the user directly, after which, (given the failure of such attempts), the remote monitoring center 108 will contact a 911 emergency service and provide the personal safety device’s 102 GPS coordinates and/or physical location, or will take other action such as alerting private security personnel, family members, friends, volunteer groups or individuals within the security network, whether they are customers, volunteers, or employees) (AMIS, paragraph [0063]).  AMIS does not explicitly disclose forwarding a notification alert to a monitoring device responsive to at least a selected one of:	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval.		However Cahill discloses forwarding a notification alert to a monitoring device responsive to at least a selected one of:	receipt of an unauthorized personal identification (PID) value from a network accessible device prior to the conclusion of a monitored time interval (wherein as above, Cahill teaches that a silent alarm is triggered (e.g., by the input of a silent alarm code by the user), whereby alerts are triggered in step 410 of FIG. 4, the app goes back to the home screen in step 412 and the system continues to send coordinate updates until the user goes back in to start another alarm session in step 414, enabling the mobile device 12 to appear as though it has been disarmed while continuing the alarm process) (Cahill, FIG. 4, paragraphs [0065] and [0077]).	AMIS and Cahill are analogous art because they are from the same problem solving area, namely, systems and methods for management of the safety and threat levels of individuals, particularly those traveling to areas or regions of uncertainty and/or danger.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIS and Cahill before him or her, to modify the server at the remote monitoring center 108 of AMIS to include the additional limitation of forwarding a notification alert to a monitoring device responsive to at least a selected one of:	receipt of an unauthorized personal identification (PID) value from a network accessible device prior to the conclusion of a monitored time interval, as disclosed in Cahill, with reasonable expectation that this would result in the added benefit of enabling the mobile device to appear as though it has been disarmed while continuing the alarm process, thereby providing greater safety to the user (See Cahill, paragraphs [0009] and [0077]).  This method of improving the threat assessment and safety management system of AMIS was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Cahill.	Therefore, it would have been obvious to one having ordinary skill in the art to AMIS with Cahill to obtain the invention as specified in claim 11.
	As to claim 12, AMIS-Cahill discloses the apparatus of claim 11, further comprising clearing the notification responsive to subsequent receipt of an authorized PID value from the network accessible device (wherein Cahill further teaches that if the silent alarm is not triggered by the user, the mobile device 12 determines whether the appropriate code was entered (See FIG. 4, step 416). If it was, a kill command is sent to the system server 14 and no further alerts are sent to or from the system server 14. In addition, Cahill discloses that the event panel 26 (See FIG. 5) may provide functionality through which the system server may clear the alarm condition, confirm appropriate action has been taken, perform various reporting functionality (e.g., reporting to authorities and emergency response personnel, reporting to lifelines, reporting the resolution of the event, etc.), and to initiate the identification process (e.g., automatically prompt the response verification call center operator/representative to identify the user to confirm or clear an alarm condition)) (Cahill, FIGS. 4 and 5, paragraphs [0078] and [0082]).	As indicated above, AMIS and Cahill are analogous art because they are from the same problem solving area, namely, systems and methods for management of the safety and threat levels of individuals, particularly those traveling to areas or regions of uncertainty and/or danger.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIS and Cahill AMIS to include the additional limitation of clearing the notification responsive to subsequent receipt of an authorized PID value from the network accessible device, as disclosed in Cahill, with reasonable expectation that this would result in the added benefit of enabling the user to disarm the alarm process, thereby providing greater flexibility and ease of use to the user (See Cahill, paragraphs [0009], [0017] and [0019]).  This method of improving the threat assessment and safety management system of AMIS was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Cahill.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of AMIS with Cahill to obtain the invention as specified in claim 12.
	Regarding claim 13, AMIS-Cahill discloses the apparatus of claim 11, wherein the countdown timer of the remote server is further initiated responsive to the network accessible device being brought into proximity with a predetermined geoposition (wherein AMIS further teaches that GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location, and the remote monitoring center 108 can respond accordingly by providing enhanced monitoring to the user 100) (AMIS, paragraph [0059]).  The motivation regarding the obviousness of claim 11 is also applied to claim 13.
AMIS-Cahill discloses the apparatus of claim 11, further comprising monitoring a geoposition of the network accessible device during the monitored time interval (wherein AMIS further teaches monitoring the geoposition of the personal safety device 102, relative to a transmitter worn on the body of the user) (AMIS, paragraph [0046]), and sending a notification to a monitoring device responsive to the network accessible device being moved beyond a predetermined threshold distance from the monitored geoposition (wherein a signal is transmitted to the remote monitoring center or other third-party location responsive to the personal safety device 102 moving out of range of the transmitter, which can be used to detect theft, such as that of a purse or other item in which the personal safety device 102 is placed or attached to) (AMIS, paragraph [0046]).  The motivation regarding the obviousness of claim 11 is also applied to claim 14.
	Regarding claim 15, AMIS-Cahill discloses the apparatus of claim 14, wherein the geoposition of the network accessible device continues to be monitored until an authorized PID value is entered into the network accessible device (wherein again, Cahill further teaches that if the silent alarm is not triggered by the user, the mobile device 12 determines whether the appropriate code was entered (See FIG. 4, step 416). If it was, a kill command is sent to the system server 14 and no further alerts are sent to or from the system server 14. In addition, Cahill discloses that the event panel 26 (See FIG. 5) may provide functionality through which the system server may clear the alarm condition, confirm appropriate action has been taken, perform various reporting functionality (e.g., reporting to authorities and emergency response personnel, reporting to lifelines, reporting the resolution of the event, etc.), and to initiate the identification process (e.g., automatically prompt the response verification call center operator/representative to identify the user to confirm or clear an alarm condition)) (Cahill, FIGS. 4 and 5, paragraphs [0078] and [0082]).	Again, AMIS and Cahill are analogous art because they are from the same problem solving area, namely, systems and methods for management of the safety and threat levels of individuals, particularly those traveling to areas or regions of uncertainty and/or danger.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIS and Cahill before him or her, to modify the server at the remote monitoring center 108 of AMIS to include the additional limitation of wherein the geoposition of the network accessible device continues to be monitored until an authorized PID value is entered into the network accessible device, as disclosed in Cahill, with reasonable expectation that this would result in the added benefit of enabling the user to disarm the alarm process, thereby providing greater flexibility and ease of use to the user (See Cahill, paragraphs [0009], [0017] and [0019]).  This method of improving the threat assessment and safety management system of AMIS was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Cahill.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of AMIS with Cahill to obtain the invention as specified in claim 15.
16.	Claims 1-3, 5-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AMIS in view of Daniel Hulbert (United States Patent Application Publication No. US 2015/0186802 A1), Hereinafter “Hulbert” in view of Cahill.
	Regarding claim 1, AMIS discloses a method comprising:	executing a subject application (app) on a network accessible device (application loaded onto a personal safety device 102 (See FIG. 1), an off-the-shelf smart phone or device such as an iPhone, iPod, iPad, Blackberry, Droid, or other similar system, either pre-loaded or downloadable from the Internet or Apple Apps Store that allows for various services to be accessed by the user and enabling the off-the-shelf device to act as the personal safety device 102) (AMIS, paragraph [0056]);	a remote server to monitor a time interval responsive to execution of the subject app, the remote server in communication with the network accessible device over a network (at least impliedly, using “Check-In” service and “GPS Track & Log” feature, users can schedule predetermined monitoring intervals, tracking and counting down to a specified pre-designated time (i.e., a “hard” date), such as in the example given at ¶ [0091], whereby a single dating woman may specifically tell remote monitoring center that she is going on a date and will be back by 10:00 pm. She may make 10:00 pm a “hard” date which means any and all actions should be taken to find her if she is not home or contactable at that time) (AMIS, paragraphs [0063] and [0090]-[0091]); and	sending a notification to a monitoring device responsive to at least a selected one of:(wherein AMIS further teaches that if the remote monitoring center 108 does not receive the scheduled communication from the user (i.e., within the scheduled time frame/monitored interval), attempts are made to contact the user directly, after which, (given the failure of such attempts), the remote monitoring center 108 will contact a 911 emergency service and provide the personal safety device’s 102 GPS coordinates and/or physical location, or will take other action such as alerting private security personnel, family members, friends, volunteer groups or individuals within the security network, whether they are customers, volunteers, or employees) (AMIS, paragraph [0063]).  Again, AMIS teaches that the users can communicate with remote monitoring center 108, and that the personal safety device 102 can bi-directionally receive and transmit data to the remote monitoring center 108 (See again, AMIS, paragraphs [0063] and [0091]).  In addition, AMIS teaches that the remote monitoring center 108 can include server computer equipped with a security assessment algorithm, shown in FIG. 6 as item 601 (See AMIS, FIG. 6, paragraph [0139]).  However, AMIS does not show that either the server computer executing the security assessment algorithm 601 of FIG. 6 or the remote monitoring center 108 of FIG. 1 includes a countdown timer to monitor the time interval.	As such, AMIS does not explicitly disclose initiating a countdown timer of a remote server to monitor a time interval responsive to execution of the subject app, the remote server in communication with the network accessible device over a network; and	 sending a notification to a monitoring device responsive to at least a selected Hulbert discloses initiating a countdown timer of a remote server to monitor a time interval responsive to execution of a subject app, the remote server in communication with a network accessible device over a network (wherein Hulbert discloses a travel management system 100 having a server 102 (See FIG. 1) that is used in monitoring and tracking the whereabouts of travelers 114 traveling to a destination during a travel period. In particular, Hulbert discloses that system 100 is accessed and/or utilized by at least two different types of users, namely traveler organizers 112 and travelers 114. The travel organizers 112 include employers, government agencies, or other entities, which are involved in planning, coordinating, and/or directing person(s) or group(s) of persons to travel to one or more destinations, while the travelers 114 are person(s) or group(s) of persons who travel to the one or more destinations, which may include foreign or domestic, as well as countries with a variety of risk levels. In the system 100, a travel organizer 112 utilizes the server 102, either directly or indirectly through a computing device 104, such as, for example, a workstation, to interface the travel management system 100. In one embodiment, the server 100 sends a check-in communication (See FIG. 3, at step 320), which may include email messages, text messages (e.g., SMS messaging, MMS messaging, TMS messaging, etc.), or other electronic or voice messages, to a communication device 104 associated with the traveler at a predetermined check-in time, which may cause the communication device 104 to generate a tone, ring, vibrate, display an indicator, or otherwise visually and/or audibly inform the traveler of the check-in communication, or alternatively, an automated voice call to a portable communication device associated with the traveler. The traveler then has a predefined time interval to acknowledge the communication. The time interval may be about one minute, about five minutes, about 10 minutes, about 30 minutes, or another time interval, etc., and Hulbert teaches that time intervals may be different for different check-in communications due to, e.g., the predetermined check-in time. Importantly, to track the time interval, Hulbert teaches that the server 102 may initiate a timer based on the time interval, or may calculate a required response time (e.g., the final check-in time, etc.) by adding the time interval to the predetermined time. In some embodiments, Hulbert teaches that the server 102 may further send the traveler a reminder communication within a reminder interval of the predetermined check-in time, which like the time interval, may also be of any duration) (Hulbert, Abstract, FIG. 1 and FIG. 3, paragraphs [0014] and [0041]-[0043]). 	AMIS and Hulbert are analogous art because they are from the same problem solving area, namely, systems and methods for management of the safety and threat levels of individuals, particularly those traveling to areas or regions of uncertainty and/or danger.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIS and Hulbert before him or her, to modify the server at the remote monitoring center 108 of AMIS to include the additional limitation of initiating a countdown timer of a remote server to monitor a time interval responsive to execution of a subject app, the remote server in Hulbert, with reasonable expectation that this would result in the added benefit of counting down an interval by which the user/traveler must acknowledge and respond, ultimately enabling the system to more effectively track the user (See Hulbert, paragraph [0046]).  This method of improving the threat assessment and safety management system of AMIS was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Hulbert.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of AMIS with Hulbert to obtain the invention as specified in claim 1.  AMIS- Hulbert does not explicitly disclose sending a notification to a monitoring device responsive to at least a selected one of:	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval.	However Cahill discloses sending a notification to a monitoring device responsive to at least a selected one of:	receipt of an unauthorized personal identification (PID) value from a network accessible device prior to the conclusion of a monitored time interval (wherein Cahill teaches that a silent alarm is triggered (e.g., by the input of a silent alarm code by a user), whereby alerts are triggered in step 410 of FIG. 4, the app goes back to the home screen in step 412 and the system continues to send coordinate updates until the user goes back in to start another alarm session in step 414, enabling the mobile device 12 to appear as though it has been disarmed while continuing the alarm process) (Cahill, FIG. 4, paragraphs [0065] and [0077]).	AMIS-Hulbert and Cahill are analogous art because they are from the same problem solving area, namely, systems and methods for management of the safety and threat levels of individuals, particularly those traveling to areas or regions of uncertainty and/or danger.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIS-Hulbert and Cahill before him or her, to modify the server at the remote monitoring center 108 of AMIS-Hulbert to include the additional limitation of sending a notification to a monitoring device responsive to at least a selected one of:	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval, as disclosed in Cahill, with reasonable expectation that this would result in the added benefit of enabling the mobile device to appear as though it has been disarmed while continuing the alarm process, thereby providing greater safety to the user (See Cahill, paragraphs [0009] and [0077]).  This method of improving the threat assessment and safety management system of AMIS-Hulbert was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Cahill.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of AMIS-Hulbert with Cahill to obtain the invention as specified in claim 1.
AMIS-Hulbert-Cahill disclose the method of claim 1, further comprising clearing the notification responsive to subsequent receipt of an authorized PID value from the network accessible device (wherein Cahill further teaches that if the silent alarm is not triggered by the user, the mobile device 12 determines whether the appropriate code was entered (See FIG. 4, step 416). If it was, a kill command is sent to the system server 14 and no further alerts are sent to or from the system server 14. In addition, Cahill discloses that the event panel 26 (See FIG. 5) may provide functionality through which the system server may clear the alarm condition, confirm appropriate action has been taken, perform various reporting functionality (e.g., reporting to authorities and emergency response personnel, reporting to lifelines, reporting the resolution of the event, etc.), and to initiate the identification process (e.g., automatically prompt the response verification call center operator/representative to identify the user to confirm or clear an alarm condition)) (Cahill, FIGS. 4 and 5, paragraphs [0078] and [0082]).	As indicated above, AMIS-Hulbert and Cahill are analogous art because they are from the same problem solving area, namely, systems and methods for management of the safety and threat levels of individuals, particularly those traveling to areas or regions of uncertainty and/or danger.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIS-Hulbert and Cahill before him or her, to modify the server at the remote monitoring center 108 of AMIS-Hulbert to include the additional limitation of clearing the notification responsive to subsequent receipt of an authorized PID value from the network accessible device, Cahill, with reasonable expectation that this would result in the added benefit of enabling the user to disarm the alarm process, thereby providing greater flexibility and ease of use to the user (See Cahill, paragraphs [0009], [0017] and [0019]).  This method of improving the threat assessment and safety management system of AMIS-Hulbert was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Cahill.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of AMIS-Hulbert with Cahill to obtain the invention as specified in claim 2.
	Regarding claim 3, AMIS-Hulbert-Cahill discloses the method of claim 1, wherein the countdown timer of the remote server is further initiated responsive to the network accessible device being brought into proximity with a predetermined geoposition (wherein AMIS further teaches that GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location, and the remote monitoring center 108 can respond accordingly by providing enhanced monitoring to the user 100) (AMIS, paragraph [0059]).  The motivation regarding the obviousness of claim 1 is also applied to claim 3.
	Regarding claim 5, AMIS-Hulbert-Cahill discloses the method of claim 1, further comprising monitoring a geoposition of the network accessible device during the monitored time interval (wherein AMIS further teaches monitoring the geoposition of the personal safety device 102, relative to a transmitter worn on the body of the user) (AMIS, paragraph [0046]), and sending a notification to a monitoring device responsive to the network accessible device being moved beyond a predetermined threshold distance from the monitored geoposition (wherein a signal is transmitted to the remote monitoring center or other third-party location responsive to the personal safety device 102 moving out of range of the transmitter, which can be used to detect theft, such as that of a purse or other item in which the personal safety device 102 is placed or attached to) (AMIS, paragraph [0046]).  The motivation regarding the obviousness of claim 1 is also applied to claim 5.
	Regarding claim 6, AMIS-Hulbert-Cahill discloses the method of claim 1, wherein the notification comprises a geoposition of the network accessible device at the time of the sending of the notification (again, providing the personal safety device’s 102 GPS coordinates and/or physical location) (AMIS, paragraph [0063]).  The motivation regarding the obviousness of claim 1 is also applied to claim 6.
	Regarding claim 7, AMIS-Hulbert-Cahill discloses the method of claim 1, further comprising continuing to monitor a geoposition of the network accessible device after the conclusion of the monitored time interval (wherein GPS tracking can also always be active and the device constantly tracked, its movements logged by the remote monitoring center 108. Also, AMIS further teaches that when the user enters a known dangerous area, based on, e.g., historical crime data or recent emergency situations encountered by other users on the security network, the GPS tracking feature can be automatically turned on and the user can be prevented from disengaging the GPS tracking) (AMIS, paragraph [0064]).  The motivation regarding the obviousness of claim 1 is also applied to claim 7.
	Regarding claim 8, AMIS-Hulbert-Cahill discloses the method of claim 7, wherein the geoposition of the network accessible device continues to be monitored until an authorized PID value is entered into the network accessible device (wherein again, dedicated code is used to disable the system. As shown in detail in FIG. 3, in step 306 the alarm condition is triggered, after which, at step 308 a packet of information is sent to system server 14. The packet may be the smallest packet of information required to communicate the alarm condition to the system server 14, and may only include the user’s geo-location. Again, when the system server 14 receives the packet of information, the system server 14 may hold the packet of information in a queue for a limited time before releasing the alarm and contacting the lifelines 18 and emergency responders 16 or other intermediaries. During this period of time, the user may perform the fifth step 310 of providing the disarm code to halt the alarm process) (Cahill, FIG. 3, paragraphs [0065] and [0070]-[0071]).	Again, AMIS-Hulbert and Cahill are analogous art because they are from the same problem solving area, namely, systems and methods for management of the safety and threat levels of individuals, particularly those traveling to areas or regions of uncertainty and/or danger.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIS-Hulbert and Cahill before him or her, to modify the server at the remote monitoring center 108 of AMIS-Hulbert to include the additional limitation of wherein the geoposition of the network accessible device continues to be monitored until an authorized PID value is entered into the network accessible device, as disclosed in Cahill, with reasonable expectation that this would result in the added benefit of enabling the user to configure the alarm window according to the preference of their choice, adding to the overall convenience of the system (See Cahill, paragraph [0071]).  This method of improving the threat assessment and safety management system of AMIS-Hulbert was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Cahill.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of AMIS-Hulbert with Cahill to obtain the invention as specified in claim 8.
	Regarding claim 9, AMIS-Hulbert-Cahill discloses the method of claim 1, wherein the subject app is installed onto the network accessible device during manufacture thereof (wherein again, the personal safety device 102 can be an off-the-shelf device loaded with applications or software that enables the off-the-shelf device to act as a personal safety device 102) (AMIS, paragraph [0056]).  The motivation regarding the obviousness of claim 1 is also applied to claim 9.
	Regarding claim 10, AMIS-Hulbert-Cahill discloses the method of claim 1, wherein the execution of the subject app includes entry, by a user of the network accessible device, of an authorized PID (wherein AMIS further teaches that an alarm signal can include identification information from the user 100 and/or the personal safety device 102 that can be compared to stored information on a database located on the communication and dispatch system 122 at the remote monitoring center 108) (AMIS, paragraph [0103]).  The motivation regarding the obviousness of claim 1 is also applied to claim 10.
	Claim 16 is directed to a “method” claim that performs subject matter substantially as described in “method” claim 9, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Double Patenting
17.	Applicant is advised that should claim 9 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
19.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 22-25 of U.S. Patent No. US 10,701,045 B2, hereinafter “045”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant Application are anticipated by claims 1-15 and 22-25 of 045.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method comprising:	executing a subject application (app) on a network accessible device;	initiating a countdown timer of a remote server to monitor a time interval responsive to execution of the subject app, the remote server in communication with the network accessible device over a network; and	sending a notification to a monitoring device responsive to at least a selected one of:	a conclusion of the monitored time interval without receipt of any additional communications from the network accessible device during the monitored time interval; or	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval”.
	Claim 1 of 045 recites “A method comprising:	executing a subject application (app) on a network accessible device;	initiating a countdown timer of a remote server to monitor a time interval, the remote server in communication with the network accessible device over a network;	monitoring a geo position of the network accessible device during the monitored time interval; and	sending a notification to a monitoring device responsive to at least a selected one of a conclusion of the monitored time interval without receipt of, over the network from the network accessible device, an authorized personal identification (PID) value associated with a user of the network accessible device, or receipt of, over the network from the network accessible device, an unauthorized PID value associated with the user of the network accessible device prior to the conclusion of the monitored time interval, wherein the countdown timer of the remote server is initiated responsive to the execution of the subject app and interaction of the network accessible device with a communication device at a selected geo position having a door, the communication device having a transmitter and a receiver which respectively communicate with a receiver and a transmitter of the network accessible device”.
	Clearly from the plain text, each and every limitation of independent claim 1 of the instant Application is within claim 1 of 045 and therefore claim 1 of the instant Application is anticipated by claim 1 of 045.  Therefore, Claim 1 is unpatentable under .
20.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 1-7 of U.S. Patent No. US 10,368,201 B2, hereinafter “201”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant Application are an obvious variant over claims 8-10 and 1-7 of 201.
	Claim 1 of the instant Application recites, “A method comprising:	executing a subject application (app) on a network accessible device;	initiating a countdown timer of a remote server to monitor a time interval responsive to execution of the subject app, the remote server in communication with the network accessible device over a network; and	sending a notification to a monitoring device responsive to at least a selected one of:	a conclusion of the monitored time interval without receipt of any additional communications from the network accessible device during the monitored time interval; or	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval”.
201 recites, “A computer implemented method, comprising:	logging in, through executing a subject application (app) on a network accessible device, a geo position of a subject in preparation of initiating a monitored session associated with the subject;	bringing the network accessible device into proximity of a lockbox of a real estate property, the lockbox storing a key to facilitate authorized access to the real estate property, the lockbox further comprising a transmitter and a receiver;	using the receiver of the lockbox to detect a presence of the network accessible device;	using the transmitter of the lockbox to forward an initiation signal to the network accessible device responsive to the detected presence of the network accessible device;	initiating a countdown timer of a remote server in communication with the network accessible device over a network responsive to the logging in of the subject to denote a monitored time interval of the monitored session and in response to receipt of the initiation signal from the transmitter of the lockbox;	transmitting a notification, from the remote server to a second network accessible device of a monitor associated with the monitored session, responsive to a conclusion of the selected monitored time interval indicated by the countdown timer circuit; and	activating an alarm indicative of the subject potentially being under duress responsive to the notification from the remote server to the second network accessible device”.
201, the main difference being that the instant Application further recites sending the “notification” responsive to “receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval,” drafting the “sending” limitation in the alternative.  In each of claim 1 of the instant Application and claim 8 of 201, both “methods” perform the same general functions of “executing a subject application (app) on a network accessible device,” “initiating a countdown timer” and “sending a notification to a monitoring device associated with the monitored session,” and each generally trigger and send alerts when the user is potentially under duress.  Therefore, Claim 1 is unpatentable under Non-statutory Obviousness-type Double Patenting.  Similar reasoning applies to claims 2-16.
21.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,438,682 B2, hereinafter “682”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant Application are an obvious variant over claims 1-18 of 682.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method comprising:	executing a subject application (app) on a network accessible device;	initiating a countdown timer of a remote server to monitor a time interval responsive to execution of the subject app, the remote server in communication with the network accessible device over a network; and	sending a notification to a monitoring device responsive to at least a selected one of:	a conclusion of the monitored time interval without receipt of any additional communications from the network accessible device during the monitored time interval; or	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval”.
	Claim 1 of 682 recites “A computer implemented method, comprising:	logging in, through executing a subject application (app) on a network accessible device, a geo position of a subject to initiate a monitored session associated with the subject;	initiating a countdown timer of a remote server in communication with the network accessible device over a network responsive to the logging in of the subject to denote a monitored time interval of the monitored session; and	generating a notification of a notification server which is communicated over the network to a monitoring device responsive to a conclusion of the monitored time interval;	generating a map that shows changes in the geo position of the subject during the monitored time interval;	determining whether the subject has logged out of the subject app to terminate the monitored time interval of the monitored session by an individual other than the subject using a device other than the network accessible device; and	if the subject has logged out of the subject app to terminate the monitored time interval of the monitored session by using an unauthorized personal identification (PID) value which provides a false indication that the subject has logged out of the subject app on the network accessible device, continuing to track changes in the geo position of the subject after the logging out of the subject until such time that the subject reinitializes a new log in session using the subject app on the network accessible device”.
	Clearly from the plain text, most of the limitations of independent claim 1 of the instant Application are within claim 1 of 682, the main difference being the second notification being generated and sent to the monitoring device when an unauthorized PID value is received, as claimed in the instant application, versus determining whether the user has logged out of the subject app to terminate the monitored time interval by using an unauthorized PID, as claimed in 682.  However the methods of both claim 1 of 682 and the instant Application perform the same overall function of monitoring a subject through use of a network accessible device and determining when a monitored session concludes, and in particular if the session concludes by receiving an unauthorized PID value.  Therefore, Claim 1 is unpatentable under Non-statutory Obviousness-type Double Patenting.  Similar reasoning applies to independent claim 11, as well as claims 2-10 and 12-16.
Conclusion
22.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Copeland (USPGPUB 2014/0344330) discloses a system for a monitored and reconstructible personal rendezvous session that adapts a personally portable “smart” communication device to enhance a user’s personal security by continuously monitoring an alert function of the device from a remote location during a user initiated “session”. The user device is in communication with a remote server, which monitors the alert function and provides accurate preservation of session data, monitoring of user device ambient conditions, dispatch of emergency services and notification of third parties (See Copeland, Abstract).  Lovison (USPGPUB 2014/0113651) discloses a safety reporting and notification service with enhanced privacy and a personal tracking and notification system including a personal communication device. The personal communication device allows for inputting and transmitting of personal safety tracking information and check-in information for a first user being tracked to a network server. The server provides a check-in notification to a personal communication device of a second user indicating whether or not the check-in information was received from the first user, whether or not check-in information was received from the first user before expiration of a check-in time period, such as at a scheduled time (See Lovison, Abstract).  Kranz (USPAT 10,424,179) is directed to the localization and activation of alarms of persons in danger and enables remote monitoring of persons, as well as control of their location, heath condition and capacity.  As well, monitored individuals are able to check their conditions on mobile units (See 

/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441